State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 18, 2015                     519568
________________________________

In the Matter of GERALD E.
   LOEHR et al.,
                    Appellants,
      v
                                            OPINION AND ORDER
ADMINISTRATIVE BOARD OF THE
   COURTS OF THE STATE OF NEW
   YORK,
                    Respondent.
________________________________


Calendar Date:   February 11, 2015

Before:   McCarthy, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


      Wilson Elser Moskowitz Edelman & Dicker, LLP, White Plains
(Robert A. Spolzino of counsel), for appellants.

      John W. McConnell, Office of Court Administration, New York
City (John J. Sullivan, Albany, of counsel), for respondent.

                             __________


Clark, J.

      Appeal from an order and judgment of the Supreme Court
(Connolly, J.), entered May 12, 2014 in Albany County, which, in
a combined proceeding pursuant to CPLR article 78 and action for
declaratory judgment, granted respondent's motion to dismiss the
amended petition/complaint.

      Petitioners are justices of the Supreme Court, each having
earned a substantial record of public service prior to election
to that office. Upon reaching the age of 70, and in accordance
with NY Constitution, article VI, § 25 (b) and Judiciary Law
§ 115, petitioners applied to be certificated to continue their
                              -2-                519568

services on the Supreme Court bench. In October 2013, conforming
to an administrative order signed by the Chief Administrative
Judge, respondent adopted a new policy that "no judge henceforth
certificated for service as a Justice of the Supreme Court
pursuant to Judiciary Law § 115 may receive, concurrent with
receipt of a salary for such service, a retirement allowance for
prior judicial service within the Unified Court System."
Presently, and at issue here, petitioners are eligible to receive
pension benefits based, at least in part, on prior judicial
service within the Unified Court System. In December 2013,
petitioners were informed of their need to comply with the new
policy and that approval for certification would therefore be
conditioned on such compliance. Petitioners thereafter commenced
this hybrid CPLR article 78 proceeding and action for declaratory
judgment seeking, among other things, a declaration that
respondent's policy that certificated justices not receive such
pension benefits during their employment was illegal, a ruling
annulling each approval of petitioners' recertification
contingent upon suspension of such pensions during their
employment and a declaration that each petitioner is certificated
not subject to such policy. After answering, respondent moved to
dismiss the amended petition for failure to state a cause of
action. Supreme Court granted respondent's motion, declared the
policy to be neither illegal nor unconstitutional, and dismissed
petitioners' amended petition. Petitioners now appeal. We
reverse and declare that respondent's policy violates Retirement
and Social Security Law § 212, Judiciary Law § 115 (3) and NY
Constitution, article V, § 7.

      It is well settled that, because "the text of a statute is
the best evidence of legislative intent" (Matter of Retired Pub.
Empls. Assn., Inc. v Cuomo, 123 AD3d 92, 94 [2014]), "where the
statutory language is clear and unambiguous, the court should
construe it so as to give effect to the plain meaning of the
words used" (Commonwealth of N. Mariana Is. v Canadian Imperial
Bank of Commerce, 21 NY3d 55, 60, [2013] [internal quotation
marks, brackets and citation omitted]; see Patrolmen's Benevolent
Assn. of City of N.Y. v City of New York, 41 NY2d 205, 208
[1976]; Bender v Jamaica Hosp., 40 NY2d 560, 561 [1976]). As is
pertinent here, Retirement and Social Security Law § 212 (1)
generally provides that, subject to certain earnings limitations,
                               -3-                519568

"any retired person may continue as retired and, without loss,
suspension or diminution of his or her retirement allowance, earn
[an amount not greater than statutorily prescribed] in a position
or positions in public service." That same provision provides
that "there shall be no earning limitations under the provisions
of [Retirement and Social Security Law § 212] on or after the
calendar year in which any retired person attains age [65]"
(Retirement and Social Security Law § 212 [1]; see Retirement and
Social Security Law § 210 [a], [e]).

      Considering this statutory framework, as a matter of law,
the statute preempts respondent's ability to implement a policy
such as the one at issue here. The language of Retirement and
Social Security Law § 212 explicitly allows New York public
employees – including justices of the Supreme Court – to retire
in place and continue to work while collecting their state
pension. Respondent's argument that section 212 (1) implicitly
permits state employers – and respondent here – to require
employees to bargain away their legal right to the continued
receipt of retirement benefits is unpersuasive. On the contrary,
the plain language of section 212 (1) grants this right to public
employees without mention of employers or an employer's
discretion to condition recertification upon suspension of a
statutory right1 (compare Retirement and Social Security Law
§ 211 [2] [a]).

      Even if it were ambiguous as to whether the statute grants
such rights to employees or employers, which it is not,
respondent's position remains unsupported by the relevant
legislative history. Specifically, respondent's contention that
employers are allowed to require suspension of pension rights is
irreconcilable with the legislative goal in amending the statute
to make it "easier for pensioners to supplement their income"
(Senate Introducer Mem in Support, Bill Jacket, L 1964, ch 803).
Thus, the history of Retirement and Social Security Law § 212


     1
        Employer discretion was previously included in Retirement
and Social Security Law § 101. However, section 101 has been
effectively superceded by Retirement and Social Security Law
§ 212.
                              -4-                519568

supports the conclusion that the Legislature intended to give
such a right to public employees, not subject to diminishment
based on an employer's interests. Therefore, considering the
plain language of the statute and its legislative history,
Retirement and Social Security Law § 212 was intended to give
certain pension rights to public employees, and those rights are
not subject to their employer's preferences.

      Furthermore, respondent's policy runs afoul of the statute
inasmuch as it treats certificated justices of the Supreme Court
differently and has effectively created two classes of justices –
those who can receive either private retirement benefits or
solely nonjudicial public service retirement benefits and those
who are eligible for judicial public service retirement benefits
but are not allowed to receive them. While Judiciary Law § 115
provides respondent with its power in regard to certification, it
does not empower respondent to make a certificated judgeship a
lesser class of employment than a noncertificated judgeship. As
prescribed by statute, a certificated judge is "a justice of the
[S]upreme [C]ourt in the district in which he [or she] resides"
for purposes that include "salary" and "rights" (Judiciary Law
§ 115 [3]; see NY Const, art VI, § 25 [b]).

      Respondent relies on Matter of Marro v Bartlett (46 NY2d
674 [1979]) to support its contention that it maintains broad
discretion when making a certification eligibility decision.
However, Marro is easily distinguishable from the instant case
inasmuch as it pertains to an individual determination regarding
one particular judge's certification and does not deal with a
statewide policy directive. While we can agree that Marro allows
for unfettered discretion in respondent's individual
certification decisions, it does not authorize respondent to
change the requirements for certification.2 Simply put,
respondent's act of adding a condition of recertification that is
not included in the NY Constitution, the Judiciary Law or the
Retirement and Social Security Law cannot be sustained.


    2
        Notably, petitioners were qualified for recertification
but for the newly established policy restricting their right to
take their pensions.
                              -5-                  519568

      Lastly, this Court cannot discern a rational argument for
the proposition that a Supreme Court justice's pension-taking
falls under the category of necessity when determining a
justice's eligibility for certification (see NY Const, art VI,
§ 25 [b]; Matter of Marro v Bartlett, 46 NY2d at 678).
Specifically, the Court of Appeals has explained that
certification is based upon necessity and physical and mental
fitness and defines necessity as "a need for additional judicial
manpower and [an] individual applicant [who] can meet this need
at least in part" (Matter of Marro v Bartlett, 46 NY2d at 680).
Respondent's reasoning that so-called "double-dipping" within the
court system created a problem with the public and the other
branches of government does not equate to either of the prongs in
the two-prong test for necessity.

      Accordingly, we reverse the order and judgment of the
Supreme Court and hereby declare that respondent's policy is
illegal and contrary to law. In light of the foregoing,
petitioners' remaining arguments have been rendered academic and
we, therefore, decline to address them.

     McCarthy, J.P., Egan Jr. and Devine, JJ., concur.


      ORDERED that the order and judgment is reversed, on the
law, without costs, motion denied, amended petition granted, and
it is declared that respondent's policy that certificated
justices of the Supreme Court not receive pension benefits during
such employment violates NY Constitution, article V, § 7,
Judiciary Law § 115 (3) and Retirement and Social Security Law
§ 212.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court